Citation Nr: 9932330	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  95-01 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968, and from August 1977 to October 1992, with 
approximately two years and nine months of other prior active 
service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, granted 
service connection for peptic ulcer disease with the 
assignment of a noncompensable rating.  The veteran appealed 
this decision.  

In April 1997 the Board denied entitlement to a compensable 
rating for bilateral defective hearing, and granted an 
evaluation of 10 percent for postoperative residuals of the 
excision of a ganglion cyst from the left wrist.  The Board 
remanded, in pertinent part, the issues of service connection 
for a skin disorder and entitlement to a compensable 
evaluation for peptic ulcer disease for further development.  

In November 1997, the RO assigned a 10 percent evaluation for 
the veteran's peptic ulcer disease.  

In July 1998 the Board, in pertinent part, again remanded the 
issues of service connection for a skin disorder and 
entitlement to an increased evaluation for peptic ulcer 
disease for further development, including VA examinations.  

In June 1999, the RO continued its rating for peptic ulcer 
disease and granted service connection for a skin disorder, 
assigning a 10 percent rating.  There is no indication that 
the veteran expressed dissatisfaction with the assigned 
rating for his skin disability.  The case has since been 
returned to the Board for further appellate review.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds that the veteran's claim of entitlement to an 
initial evaluation in excess of 10 percent for peptic ulcer 
disease is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his peptic ulcer disease (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The September 1998 VA examination regarding the veteran's 
peptic ulcer disease did not full comply with the July 1998 
Board remand instructions.  

In particular, the Board provided the following explicit 
instructions, in pertinent part: 

With respect to the service connected 
ulcer disorder, the gastroenterologist 
should identify the exact location of the 
ulcer (or prior ulcer if not active).  
The examiner should specifically address 
whether there has been appreciable weight 
loss sustained over a period of time 
(versus minor weight loss or greater 
losses of weight for periods of brief 
duration).  In addressing the question of 
weight loss the examiner should utilize 
standard height and weight tables and 
analyze the veteran's predominant weight 
pattern as reflected by records.  The 
examiner should offer an opinion as to 
whether this weight loss can be 
attributed to the veteran's service 
connected ulcer symptoms (emphasis 
added).

The examiner should also address whether 
the veteran does in fact have anemia, 
vomiting, or recurrent hematemesis or 
melena (emphasis added).  If objective 
evidence cannot be obtained that the 
veteran presently has the symptoms, and 
the symptoms are not shown historically 
in treatment records, the examiner should 
so state.

If the examiner finds one or more of 
these symptoms based solely on the 
veteran's history that also should be so 
stated.  The examiner should also state 
whether these findings would be expected 
in view of other current and historical 
findings.

The examiner should ascertain the number 
and length of episodes of symptoms as 
well as whether the symptoms are relieved 
by standard ulcer therapy, and whether 
the veteran has impairment of overall 
health due to ulcer symptoms (emphasis 
added).  

The examiner should offer an opinion as 
to whether the veteran's responses are 
consistent with other medical evidence of 
record including prior treatment reports.

Finally, the examiner should address 
whether the veteran has coexisting 
abdominal disorders producing a common 
disability picture, and whether it is 
possible to disassociate symptoms of the 
service connected ulcer from symptoms of 
a coexisting abdominal disorder (emphasis 
added).

The September 1998 VA examination conducted pursuant to the 
July 1998 Board remand did not adequately address several 
important issues specified in the remand instructions, 
including those emphasized above.  

More specifically, the examiner did not document an opinion 
as to whether there had been appreciable weight loss 
sustained over a period of time (versus minor weight loss or 
greater losses of weight for periods of brief duration).  The 
examiner did not render an opinion regarding the etiology of 
the veteran's weight loss, and whether this weight loss could 
be attributed to the veteran's service connected peptic ulcer 
disease.  

The examiner deferred a conclusion on whether the veteran had 
anemia, pending the outcome of blood testing.  There is no 
record of such blood testing in the claims file.  

The VA examiner also did not render a conclusion as to 
whether the veteran's current symptoms were attributable to 
his service-connected peptic ulcer disease. The VA examiner 
rendered the following diagnoses, in pertinent part: a 
history of peptic ulcer disease but with negative x-rays in 
1997 indicative only of reflux, and gastroesophageal reflux 
disease (GERD).  





While the VA examiner concluded that the veteran did not have 
any co-existing abdominal disorders causing a similar 
disability picture, he did not attempt to distinguish the 
veteran's GERD symptomatology from his peptic ulcer disease 
symptomatology.  Nor did the examiner specify whether GERD 
was attributable to the veteran's service-connected peptic 
ulcer disease.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the issue on appeal must again be remanded in 
order to ensure that the Board's remand directives are 
complied with.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
of entitlement to an increased rating for 
peptic ulcer disease.  With any necessary 
authorization or medical releases from 
the veteran, the RO should obtain legible 
copies of those treatment records 
identified by the veteran which were not 
previously secured.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment reports.  





2.  The RO should schedule the veteran 
for a VA gastroenterological examination 
by an appropriate specialist for the 
purpose of ascertaining the current 
nature and extent of severity of his 
peptic ulcer disease.  

The claims file, a separate copy of this 
remand, and copies of the criteria for 
rating the digestive system should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  

Any further indicated special studies 
should be conducted.  The examiner should 
specify the veteran's current 
gastrointestinal symptomatology.  This 
should include determinations as to 
whether there has been appreciable weight 
loss sustained over a period of time 
(versus minor weight loss or greater 
losses of weight for periods of brief 
duration) and whether such weight loss 
can be attributed to his service 
connected peptic ulcer disease.  

The examiner should also determine 
whether the veteran has anemia, vomiting, 
or recurrent hematemesis or melena.  If 
objective evidence cannot be obtained 
that the veteran presently has the 
symptoms, and the symptoms are not shown 
historically in treatment records, the 
examiner should so state.  



The examiner should specifically 
determine to what extent, if any, the 
veteran's symptoms are attributable to 
his service-connected peptic ulcer 
disease, and the extent to which such 
symptoms are attributable to or overlap 
with other non-service connected 
disabilities, including GERD.  If the 
examiner is unable to make such a 
distinction, he or she should so 
indicate.

If a gastrointestinal disorder(s), 
including GERD, other than peptic ulcer 
disease is or are found on examination, 
the examiner should offer an opinion as 
to whether any such disorder is causally 
or etiologically related to peptic ulcer 
disease, and, if so related, whether the 
veteran's peptic ulcer disease has any 
effect on the severity of any other 
gastrointestinal disorder.  If the 
examiner is unable to make a 
determination on this issue, he or she 
should so indicate.  Any opinion(s) 
expressed as to the severity of the 
veteran's peptic ulcer disease should be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial rating in excess of 10 percent 
for peptic ulcer disease.  

In this regard, the RO should also 
document its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (1999), and 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999), referable to assignment of 
"staged ratings".  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).  


